t c memo united_states tax_court nora aranda petitioner v commissioner of internal revenue respondent docket no filed date ruben trey arvizu iii for petitioner michael l boman for respondent memorandum opinion marvel judge this case arises from a request for relief under section with respect to petitioner’s and taxable years respondent determined that petitioner is entitled to partial relief from joint_and_several_liability under sec_1all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure and petitioner timely filed a petition seeking review of respondent’s determination the issue presented is whether petitioner is eligible for additional relief from joint_and_several_liability under sec_6015 background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts is incorporated herein by this reference petitioner resided in hobbs new mexico when the petition in this case was filed petitioner was married to domingo p aranda mr aranda during the taxable years at issue petitioner and mr aranda filed joint federal_income_tax returns for and in mr aranda was arrested for drug violations and sentenced to serve years in prison petitioner was not charged with any criminal offense on date respondent made jeopardy assessments against petitioner and mr aranda for and in the following amounts 2in the stipulation of facts petitioner asserted relevancy objections with respect to exhibits 4-r and 5-r because petitioner’s arguments for relief under sec_6015 rely solely on the notice_of_determination we sustain petitioner’s objections to the exhibits additional additions to tax_year income_tax sec_6653 sec_6661 interest dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number on date respondent issued a notice_of_deficiency for and and a separate notice_of_deficiency for petitioner and mr aranda did not file a petition in this court with respect to either notice because the deficiencies determined in the notices of deficiency were less than what respondent had assessed earlier as jeopardy assessments respondent abated portions of the jeopardy assessments on date after taking the abatements into account the income_tax deficiencies and additions to tax assessed with respect to petitioner and mr aranda for and were as follows year deficiency additions to tax sec_6653 sec_6661 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- 1the parties concede that the tax_liability is no longer at issue petitioner failed to request relief for that taxable_year in her form_8857 request for innocent spouse relief petitioner has paid dollar_figure and dollar_figure on the and tax_liabilities respectively on date petitioner was granted a divorce from mr aranda on date petitioner filed form_8857 request for innocent spouse relief requesting relief only under sec_6015 for the taxable years and petitioner’s request for relief stated in relevant part i feel that i should not be liable for a debt to the irs that i have been paying since prior to mr aranda’s conviction irs prepared an audit on our assets for and they charged us dollar_figure interest and penalty not included i was stuck with this debt due to being married to him i did not commit the crime but yet i’m paying i feel that it is time to set me free on date respondent issued a notice_of_determination that granted petitioner partial relief from joint_and_several_liability in amounts equal to the additions to tax for fraud plus interest determined with respect to and but denied relief with respect to the balance of the and assessments the notice_of_determination specifically stated we’ve determined you are granted partial relief for the tax years shown above we find you eligible for relief under sec_6015 in the amount of dollar_figure plus interest for and dollar_figure plus interest for 3in the form_8857 petitioner also requested relief for respondent determined that no relief could be granted because petitioner had paid the liability in full petitioner did not petition for review of respondent’s determination with respect to 4in a letter dated date respondent denied petitioner’s request for relief petitioner appealed the decision administratively and respondent’s final notice_of_determination of date followed petitioner filed a timely petition with this court under sec_6015 for review of respondent’s determination in her petition petitioner alleges petitioner did not know and had no reason to know that there was such an understatement and it would be inequitable to hold petitioner liable for the deficiency taking into account all the facts and circumstances petitioner requests abatement of all tax and additions to tax for and and a refund of amounts paid on the and assessments discussion generally taxpayers filing a joint federal_income_tax return are each responsible for the accuracy of their return and are jointly and severally liable for the full tax_liability sec_6013 however in certain circumstances a taxpayer may obtain relief from joint_and_several_liability under sec_6015 in this case petitioner relies upon sec_6015 which authorizes respondent to grant relief from joint_and_several_liability if the taxpayer satisfies each requirement of subparagraphs a through e sec_6015 provides sec_6015 procedures for relief from liability applicable to all joint filers -- in general --under procedures prescribed by the secretary if-- a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all of the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election then the other individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such understatement our jurisdiction to review petitioner’s claim for relief is conferred by sec_6015 which allows a spouse who has requested relief from joint_and_several_liability to contest the commissioner’s denial of relief by filing a timely petition in this court there is no dispute that petitioner satisfies subparagraphs a and e of sec_6015 petitioner filed joint returns for and with mr aranda as required by sec_6015 and made a qualifying election on form_8857 for taxable years and as required by sec_6015 however respondent contends that petitioner has not satisfied the requirements of subparagraphs b c and d of sec_6015 except as provided by sec_6015 the electing spouse bears the burden of proving that he or she satisfies each requirement of sec_6015 see rule a the record before us is devoid of any evidence establishing that petitioner meets all of the requirements of sec_6015 and that she is entitled to additional relief under sec_6015 failure to produce evidence in support of an issue of fact as to which a party has the burden_of_proof and which has not been conceded by such party’s adversary may be a ground for resolving the issue against that party rule b furthermore although facts may be established by stipulation a stipulation of facts does not relieve the party bearing the burden_of_proof from producing evidence in support of factual findings that have not been adequately established by the stipulation id because petitioner must prove that she satisfies each requirement of sec_6015 in order to obtain additional relief under sec_6015 and because petitioner has failed to introduce evidence that she satisfies the requirements of subparagraphs b c and d of sec_6015 respondent contends that petitioner is not entitled to relief from joint_and_several_liability under sec_6015 in 5petitioner does not contend that sec_7491 applies to this case excess of that already allowed relying solely on an interpretation of respondent’s notice_of_determination petitioner argues on brief that she is entitled to additional relief under sec_6015 her arguments are confusing but appear to be as follows respondent has already determined in his notice_of_determination that petitioner met all of the requirements for relief from joint_and_several_liability under sec_6015 with respect to a portion of the and tax_liabilities as a result we should interpret respondent’s notice_of_determination as granting partial relief from the actual tax_liability in the amounts indicated which would then reduce petitioner’s liability for the additions to tax and interest proportionately and the notice_of_determination does not state that it is only granting relief from the additions to tax for fraud and related interest nor does it mention sec_6653 we reject petitioner’s arguments although the notice_of_determination is ambiguous regarding the nature of and basis for respondent’s determination that petitioner is entitled to partial relief from joint_and_several_liability for the and assessments the notice_of_determination is clear that respondent granted petitioner partial relief only regardless of how we interpret respondent’s notice_of_determination petitioner had an obligation to demonstrate that she satisfied each requirement of sec_6015 in order to obtain any additional relief from joint_and_several_liability for the and assessments this petitioner failed to do for example petitioner introduced no evidence beyond the stipulated facts to prove that she had no knowledge or reason to know that her and returns had understated the tax_liability of herself and mr aranda or that it would be inequitable to hold her liable for the and assessments petitioner made a strategic decision not to offer additional evidence and to rely instead on an argument based on an interpretation drawn from a less than carefully drafted notice_of_determination in so doing petitioner failed to carry her burden_of_proof with respect to the requirements of sec_6015 we also reject petitioner’s argument regarding the interpretation of the notice_of_determination although the notice_of_determination does not clearly state that the relief provided by respondent was relief from the additions to tax for fraud and related interest nor does it mention sec_6653 the amounts listed in the notice_of_determination correspond exactly to the amounts of the additions to tax for fraud assessed 6that decision may reflect a concern about what any additional evidence might show respondent contends that petitioner profited from the omitted income and may have had reason to know that at least some of mr aranda’s income was not shown on the and returns with respect to and and the relief granted to petitioner is consistent with a determination made under sec_6653 we hold therefore that petitioner is not entitled to any relief from joint_and_several_liability for the and assessments under sec_6015 in excess of that already granted by respondent we do not address whether petitioner qualifies for relief from joint_and_several_liability under sec_6015 or f because petitioner has not requested relief under those provisions we have considered the remaining arguments of petitioner for a contrary result and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent sec_6653 provides that a spouse who files a joint_return shall not be liable for the addition_to_tax for fraud unless some part of the underpayment is due to the fraud of that spouse in a deficiency_suit the commissioner bears the burden of proving by clear_and_convincing evidence that some part of an underpayment is due to the fraud of that spouse see sec_7454 rule b
